O’Brien, S.
I hold that the appointment under the 17th paragraph of the will of the Guaranty Trust Company of New York as testamentary guardian of the estates of the infants herein is ineffective as such under section 81 of the Domestic Relations Law (as amd. by Laws of 1925, chap. 67), but that under such provision of the will the said trust company is the donee of a power in trust with the right to control and manage the trust funds during the minorities of the infants. (Matter of Kellogg, 187 N. Y. 355; Post v. Hover, 33 id. 593; Matter of Baechler, 121 Misc. 691; affd., 215 App. Div. 797; Matter of Baumann, 113 Misc. 630; Matter of Berndt, 102 id. 646; Matter of Wohlers, 98 id. 500.)
Submit decree settling the account accordingly.